Name: Commission Regulation (EEC) No 1914/78 of 8 August 1978 amending Regulations (EEC) No 1515/78 and (EEC) No 1530/78 on the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/8 Official Journal of the European Communities 9 . 8 . 78 COMMISSION REGULATION (EEC) No 1914/78 of 8 August 1978 amending Regulations (EEC) No 1515/78 and (EEC) No 1530/78 on the system of aid in respect of certain products processed from fruit and vegetables and their endorsements before the date on which they are to take effect, to the agencies designated by the Member States concerned ; whereas in certain Member States administrative difficulties have made it impos ­ sible for this date to be respected for tomatoes and peaches ; whereas it is therefore necessary to provide that, for the current marketing year, contracts for toma ­ toes and peaches should be forwarded to the relevant agencies not later than 31 August 1978 ; whereas however, to ensure the correct application of the aid system for peeled tomatoes, a special final date should be fixed for the lodging of contracts concluded before the entry into force of this Regulation in respect of tomatoes used in the manufacture of these preserves ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 1 1 52/78 (2), and in particular Article 3c thereof, Whereas Commission Regulation (EEC) No 1515/78 of 30 June 1978 (3) fixed for the 1 978/79 marketing year the production aid for preserved peeled tomatoes and the minimum price to be paid to tomato producers ; Whereas the quality and the price of whole peeled tomatoes differ from those of peeled tomatoes which are not whole ; whereas to avoid a disturbance on the market the aid and the minimum price to be paid to producers should therefore be adjusted according to the presentation of the peeled tomatoes ; Whereas in the trade tomato juice falling within heading No ex 20.07 of the Common Customs Tariff, is described in various ways corresponding to its different final uses ; whereas, to ensure the correct application of the aid system for this product, the necessary clarification should be made to Article 3 of Regulation (EEC) No 1515/78 ; Whereas Article 1 (2) of Commission Regulation (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegeta ­ bles (4), as amended by Regulation (EEC) No 1808/78 (5 ), provides that, for the 1978/79 marketing year, processing contracts for peaches may be concluded until 31 July 1978 ; whereas because of the date of publication of the said Regulation certain traders have been unable to comply with this time limit ; whereas the said time limit and that for the conclusion of the written endorsements to the contracts should therefore be extended ; Whereas Article 2 of Regulation (EEC) No 1530/78 provides for the forwarding of the processing contracts Article 1 Regulation (EEC) No 1515/78 is amended as follows : 1 . Article 2 is amended to read as follows : 'Article 2 1 . For the 1978/79 marketing year, the produc ­ tion aid as referred to in Article 3a of Regulation (EEC) No 516/77 for preserved whole peeled toma ­ toes falling within subheading ex 20.02 C of the Common Customs Tariff shall be per 100 kilo ­ grams, immediate packing included :  for the 'San Marzano' variety, 1 1 -73 units of account,  for the 'Roma' and similar varieties 9-31 units of account. The minimum price to be paid to the producer, as referred to in Article 3a (3) of that Regulation , shall for the said marketing year be :  10-97 units of account per 100 kilograms net of tomatoes of the 'San Marzano' variety, ex-grower,  8-28 units of account per 100 kilograms net of tomatoes of the 'Roma' and other similar varie ­ ties, ex-grower. ( ¢) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 144, 31 . 5 . 1978 , p. 1 . (3 ) OJ No L 178 , 1 . 7 . 1978 , p. 61 . (4 ) OJ No L 179, 1 . 7 . 1978 , p. 21 . (5 ) OJ No L 205, 29 . 7 . 1978 , p. 68 . 9 . 8 . 78 Official Journal of the European Communities No L 218/9 2 . For the 1978/79 marketing year, the produc ­ tion aid as referred to in Article 3a of Regulation (EEC) No 516/77 for non-whole preserved peeled tomatoes falling within subheading ex 20.02 C of the Common Customs Tariff shall be 4.55 units of account per 100 kilograms, immediate packing included . The minimum price to be paid to the producer, as referred to in Article 3a (3) of that Regulation , shall for tomatoes intended for manufacture of the preserves referred to above be 6.84 units of account per 100 kilograms net of tomatoes, ex-grower. However, for non-whole preserved peeled tomatoes processed from tomatoes delivered under contracts concluded before 9 August 1978 , the production aid and the minimum price to be paid to producers shall be those referred to in the first para ­ graph .' 2 . A further subparagraph as follows is added to Article 3 ( 1 ) : 'The products referred to in the first subparagraph of Article 3 of Regulation (EEC) No 1515/78 may be described otherwise than as tomato juice .' Article 2 Regulation (EEC) No 1530/78 is hereby amended as follows : 1 . Article 1 is amended as follows : (a) In the third line of the second subparagraph of paragraph 2, the date '31 July 1978 ' shall read '31 August 1978 '. (b) In the second indent of the third subparagraph of paragraph 3, the date '31 August 1978 ' shall read ' 15 September 1978 '. 2 . A further subparagraph as follows is added to Article 2 : 'However, for the 1978 /79 marketing year :  contracts concluded in respect of tomatoes, other than those mentioned in the second indent, and of peaches, must be forwarded to the agencies referred to above by 31 August 1978 ,  contracts concluded before 9 August 1978 in respect of tomatoes intended for the production of preserved peeled tomatoes, must be forwarded to the agencies referred to above by 12 August 1978 .' Article 3 This Regulation shall enter into effect on the day of its publication in the Official Journal of the Euro ­ pean Communities. * This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1978 . For the Commission Finn GUNDELACH Vice-President